               Case 4:21-mj-70318-MAG Document 20 Filed 06/11/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          1301 Clay Street
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          molly.priedeman@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   NO. 4:21-MJ-70318 MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER CONTINUING
                                                      )   STATUS HEARING AND EXCLUDING TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT AND
                                                      )   FEDERAL RULE OF CRIMINAL PROCEDURE
16 MARVIN RAUL GUERRA,                                )   5.1(c) AND (d)
                                                      )
17           Defendant.                               )
                                                      )
18

19           A status conference in this matter is scheduled for June 14, 2021, 2021. Counsel for the United
20 States and counsel for the defendant, Marvin Raul Guerra, jointly stipulate and request that the status

21 conference be continued to July 1, 2021 and that time be excluded under Federal Rule of Criminal

22 Procedure 5.1(c) and (d), and the Speedy Trial Act from June 14, 2021 to July 1, 2021.

23           The government and counsel for the defendant have agreed that time be excluded under Federal
24 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can continue to

25 prepare, including by reviewing discovery that has been produced by the government. For these

26 reasons, the parties stipulate and agree that excluding time until July 1, 2021, will allow for the effective

27 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and (d). The parties further

28
     STIPULATION TO EXCLUDE TIME
     AND ORDER
     4:21-MJ-70318 MAG                                    1
              Case 4:21-mj-70318-MAG Document 20 Filed 06/11/21 Page 2 of 3




 1 stipulate and agree that the ends of justice served by excluding time from June 14, 2021 to July 1, 2021

 2 from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d)

 3 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§

 4 3161(h)(7)(A), (B)(iv).

 5          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 6 counsel for the defendant to file this stipulation, request, and proposed order.

 7

 8          IT IS SO STIPULATED.

 9

10 DATED: June 11, 2021                                      _____/s/_Molly K. Priedeman______________
                                                                MOLLY K. PRIEDEMAN
11                                                              Assistant United States Attorney
12

13 DATED: June 11, 2021                                          ____ /s/__Hanni Fakhoury
                                                                 HANNI FAKHOURY
14                                                               Attorney for the Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE
     AND EXCLUDE TIME AND ORDER
     4:21-MJ-70318 MAG                                   2
              Case 4:21-mj-70318-MAG Document 20 Filed 06/11/21 Page 3 of 3




 1                                                   ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from June 14, 2021 to July 1, 2021, would unreasonably deny defense counsel and

 4 the defendant the reasonable time necessary for effective preparation and continuity of counsel, taking

 5 into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds that

 6 the ends of justice served by excluding the time from June 14, 2021 to July 1, 2021 from computation

 7 under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d) outweighs the best

 8 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

 9 IT IS HEREBY ORDERED that the time from June 14, 2021 to July 1, 2021shall be excluded from

10 computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d). 18

11 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d). The status conference is also continued from June

12 14, 2021 to July 1, 2021.

13

14          IT IS SO ORDERED.
                                                                                   ISTRIC
15                                                                            TES D      TC
                                                                            TA




                                                                                                O
                                                                    S



16 DATED:________________
          June 11, 2021




                                                                                                 U
                                                                   ED




                                                                                                  RT
                                                                                           ERED
                                                               UNIT




17                                                                               ORD
                                                                        IT IS SO



                                                                                                         R NIA
18
                                                                                                    u
19                                                                                        a M. Ry
                                                               NO




                                                                                    onn
                                                                            Judge D
                                                                                                        FO
20                                                           ____________________________________
                                                                RT




                                                                                                    LI

                                                             THE HONORABLE
                                                                   ER             DONNA M. RYU
                                                                    H




                                                                                                  A



21                                                           United States
                                                                       N   Magistrate JudgeF C
                                                                              D IS T IC T O
22                                                                                  R

23

24

25

26

27

28
     STIPULATION TO CONTINUE AND
     EXCLUDE TIME AND ORDER
     4:21-MJ-70318 MAG                                   3
